Order, Supreme Court, Bronx County (George D. Salerno, J.), entered March 29, 2006, which denied defendant-appellant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Appellant’s motion for summary judgment was properly denied, without prejudice to renewal, so as to afford plaintiff a reasonable opportunity to obtain discovery from the Sokoloff defendants respecting the circumstances of the automobile accident pertinent to determining if liability may be assigned to appellant (see Catena v Amsterdam Mem. Hosp., 6 AD3d 1037, 1038-1039 [2004]). Concur—Saxe, J.E, Nardelli, Buckley, Gonzalez and Sweeny, JJ.